The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: in the last line of par. [0085], the reference to “substrate S” should apparently be --substrate container 60--.  
Appropriate correction is required.

Claims 27 and 45 are objected to because of the following informalities:
Claim 27, lines 1 and 2, “a” should apparently be --the--.
Claim 45, fourth-to-last line, --of-- should apparently be inserted after “separating”.
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-29, 32, 37-42 and 45 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Jeong et al (US 2018/0114710) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Note that even if applicant is able to overcome the rejection under 35 U.S.C. 102(a)(2) in the above manner, the rejection under 35 U.S.C. 102(a)(1) would still apply.
Jeong shows a substrate processing method comprising:
loading a container 10 containing a substrate W in a loadlock chamber 110 of a loadlock module 100;
a first pressure switching operation of switching a first internal pressure of the container and a second internal pressure of the loadlock chamber from an atmospheric pressure P0 to vacuum (pressure) P1 (pars. [0050] and [0051]);
separating a cover 11 of the container from a main body of the container (last sentence of par. [0051]);
transferring the substrate contained in the container to a process module 200 (par. [0053]);
performing a semiconductor manufacturing process on the substrate (par. [0053]);
transferring the substrate on which the semiconductor manufacturing process is completed to the container (par. [0053]);
mounting the cover of the container on the main body (par. [0053]);
a second pressure switching operation of switching the first internal pressure of the container and the second internal pressure of the loadlock chamber from the vacuum (pressure) P1 to the atmospheric pressure P0 (par. [0054]); and
unloading the container from the loadlock module (last sentence of par. [0054]),
wherein the loadlock module comprises:
a first purge gas supply unit (includes at least the unlabeled gas supply line between gas supply 130 and gas injection port 133; Fig. 3) configured to supply a first purge gas to an inside of the container through a gas inlet 13 of the container (par. [0046]);
a first exhaust unit (includes at least the unlabeled gas exhaust line between vacuum pump 120 and gas exhaust port 135; Fig. 3) configured to exhaust a gas in the inside of the container through a gas outlet 15 of the container (par. [0046]);
a second purge gas supply unit (includes at least the unlabeled gas supply line between gas supply 130 and injection port 131; Fig. 2) configured to supply a second purge gas to an inside of the loadlock chamber (par. [0043]); and
a second exhaust unit (includes at least the unlabeled gas exhaust line between vacuum pump 120 and exhaust port 121; Fig. 2) configured to exhaust a gas in the inside of the loadlock chamber through exhaust port 121 of the loadlock chamber (par. [0042]), and
wherein in the first pressure switching operation and the second pressure switching operation, the first internal pressure of the container and the second internal pressure of the loadlock chamber are adjusted to be balanced with each other (pars. [0051] and [0054]).
Note that the gas supply and exhaust lines may include appropriate pressure- and flow-control valves and filters (pars. [0042] and [0043]).
Also note that although Jeong apparently discloses a single gas supply 130 and a single gas exhaust 120, at least the separate exhaust and supply lines, valves, etc. as noted above meet the broadly recited claim limitations of first and second exhaust and supply “units”.
Re claims 27, 39 and 45, Jeong further discloses wherein, in separating the cover of the container from the main body of the container, the cover is separated from the main body when the first internal pressure of the container and the second internal pressure of the loadlock chamber are both switched to the same vacuum (pressure) P1 (par. [0051]).
Re claims 28 and 41, Jeong further discloses that, in the first pressure switching operation, the second exhaust unit adjusts the second internal pressure of the loadlock chamber such that the second internal pressure of the loadlock chamber is switched from the atmospheric pressure to the vacuum (par. [0051]), and
while the second internal pressure of the loadlock chamber is switched from the atmospheric pressure to the vacuum, the first exhaust unit adjusts the first internal pressure of the container such that the first internal pressure of the container is balanced with the second internal pressure of the loadlock chamber (par. [0051]).
Re claims 29 and 42, Jeong further discloses that, in the second pressure switching operation, the second purge gas supply unit adjusts the second internal pressure of the loadlock chamber such that the second internal pressure of the loadlock chamber is switched from the vacuum to the atmospheric pressure (par. [0054]), and
while the second internal pressure of the loadlock chamber is switched from the vacuum to the atmospheric pressure, the first purge gas supply unit adjusts the first internal pressure of the container such that the first internal pressure of the container is balanced with the second internal pressure of the loadlock chamber (par. [0054]).
Re claim 32, Jeong discloses that the loadlock module further comprises a cover holder 141a configured to separate the cover from the main body and support the cover.
Re claim 37, Jeong discloses that, while the semiconductor manufacturing process is performed on the substrate, the first internal pressure of the container and the second internal pressure of the loadlock chamber are maintained in vacuum (par. [0053]).
Re claim 38, Jeong further discloses that the loadlock chamber comprises an opening (Figs. 7-8) through which the container is carried in and out, and a door 143 configured to open and close the opening, and

in the unloading of the container from the loadlock module, the door opens the opening of the loadlock chamber after the first internal pressure of the container and the second internal pressure of the loadlock chamber are both switched to the atmospheric pressure (par. [0054]).
The limitations of claim 40 have been addressed above in reference to claim 26.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in view of Srinivasan et al (US 2018/0155834).
Jeong does not show, after performing of the semiconductor manufacturing process on the substrate, transferring the substrate on which the semiconductor manufacturing process is completed, to a buffer chamber with vacuum inside.
Srinivasan shows a generally similar substrate processing arrangement in which a substrate, prior to or after processing thereof, may be transferred to a chamber 140, 150, 151 and/or 152, all of which may be configured as a buffer chamber and are under vacuum (see pars. [0056], [0060], [0062], [0085] and [0086]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of Jeong by, after performing the semiconductor manufacturing process on the substrate, transferring the substrate on which the semiconductor manufacturing process was completed, to a buffer chamber with vacuum inside, as taught by Srinivasan, to provide a place for post-treatment of the substrate, such as cooling, gas treatment, etc.
Re claim 31, Srinivasan further discloses a transfer chamber 110 (could also be 102 for chambers 151, 152) connected to the buffer chamber and a transfer robot 117 (or 103 in chamber 102) for transferring the substrate. Although not explicitly stated, it is implicit from the disclosure that an internal pressure of the buffer chamber would (or at least could) be less than an internal pressure of the transfer chamber, at least under certain circumstances, which is all that the claim requires (i.e., the pressure in the buffer chamber does not have to always be lower than that of the transfer chamber).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in view of Srinivasan et al, as applied to claim 30 above, and further in view of Atwood et al (US 2019/0019719).
Jeong as modified does not disclose, after the separating of the cover of the container from the main body of the container, transferring the substrate to a substrate aligner provided in the loadlock chamber and aligning the substrate by using the substrate aligner.
Atwood discloses a substrate processing arrangement in which either a load lock 102 and/or front end 101 may include an aligner for aligning a substrate after being transferred thereto from a substrate container C.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the process of Jeong by, after separating the cover of the container from the main body of the container, transferring the substrate to a substrate aligner provided in the loadlock chamber and aligning the substrate by using the substrate aligner, as taught by Atwood, to provide a convenient place to align a fiducial of the substrate to a desired position for processing.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in view of Wu et al (US 6,698,992.
Jeong does not disclose that the cover holder comprises a post inserted into a groove of the cover, and a fixed pad provided on the post and configured to expand or contract, and

in the separating of the cover of the container from the main body of the container, the cover holder expands the fixed pad such that the fixed pad is fixed to the groove of the cover.
Wu shows a cover holder 110 for removing a cover 82 of a substrate container 8, comprising a post 220 inserted into a groove 821 of the cover, and a fixed pad 240 provided on the post and configured to expand or contract, wherein, in separating the cover from the main body of the container, the cover holder expands the fixed pad such that the fixed pad is fixed to the groove of the cover (Figs. 2-3). This reduces abrasion and pollution (contaminants, e.g., dust particles).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of Jeong by configuring the cover holder to include a post inserted into a groove of the cover, and a fixed pad provided on the post and configured to expand or contract, such that, to separate the cover of the container from the main body of the container, the cover holder expanded the fixed pad such that the fixed pad was fixed to the groove of the cover, as taught by Wu, to reduce abrasion a dust when removing the cover..

Claims 33-35 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pannese, Rice et al and Yamazaki show substrate processing arrangements with gas supply and exhaust units similar to that of applicant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/09/22